Title: To George Washington from Philip John Schuyler, 4 May 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dr Sir
                            May 4th 1781
                        
                        the Inclosed is the paper which I mentioned in my Letter of this day and which I had forgot to Inclose, I am
                            Dr Sir your Excellencys Most Obedient Servant
                        
                            Ph: Schuyler
                        
                    